Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-18-00008-CV

                                   IN RE Maria Cecilia MARTINEZ

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Irene Rios, Justice

Delivered and Filed: January 31, 2018

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 8, 2018, relator filed a petition for writ of mandamus, and the real parties in

interest later filed a response. After considering the petition and response, this court is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus is DENIED. See TEX. R. APP. P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. PR-06-004, styled In the Estate of Ignacia G. Gutierrez, pending in the
County Court at Law, Starr County, Texas, the Honorable Romero Molina presiding.